REINHARD, Judge.
Husband appeals from a decree of dissolution. He has abandoned the first point in his brief. In his second point, he challenges the amount of child support awarded by the trial court. We have examined the record and find no abuse of discretion. The judgment is supported by substantial evidence and is not against the weight of the evidence. Neither does an error of law appear. A written opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
KAROHL, P.J., and CRANDALL, J., concur.